Title: To George Washington from Thomas Mifflin, 5 September 1793
From: Mifflin, Thomas
To: Washington, George


          
            Sir—
            Phil: 5 Sep. 1793
          
          I received your Excellency’s communication, respecting the unfavorable issue of the
            negotiations for peace with the hostile Indians, in a letter from the Secretary at War,
            of the 3d instant; and I have the honor to transmit, for
            your information, a copy of the orders, which I have given to the Adjutant General, for
            providing effectually for the protection of the Frontier of this State. As I do not concieve, that the three Riffle Companies will be
            adequate to that object, should an actual attack be made within our territory, I have
            thought it proper in cases of emergency to authorize competent drafts from the Militia.
            I am, with perfect respect, Sir, Yr most obed. Ser.
        